Order
PER CURIAM.
Lawrence G. Tanner, Jr., appeals the judgment of his convictions, after a jury trial in the Circuit Court of Chariton County, on Count I of the State’s second amended information, for the class B felony of child molestation in the first degree, pursuant to Section 566.067; and on Count II, for the class C felony of attempted child molestation in the first degree, pursuant to Sections 564.011 and 566.067. As a result of his convictions, he was sentenced to concurrent terms in the Missouri Department of Corrections of ten years on Count I and five years on Count II.
The appellant raises one point on appeal. He claims that the trial court plainly erred in failing to exclude, sua sponte: (1) the testimony of Jill Hazel, a forensic interviewer employed by the Children’s Advocacy Center in Clarksville, Missouri, that she found the victim, E.H., credible during her interview; and (2) the testimony of Deputy Brad Morrison of the Chariton County Sheriffs Department, that from observing the victim during her interview by Hazel, he found the victim to be credible, because, as a matter of law, experts are prohibited from rendering opinions concerning the credibility of a witness.
Affirmed. Rule 30.25(b).